Title: From John Adams to Robert Morris, 17 November 1782
From: Adams, John
To: Morris, Robert


Sir
Paris November 17. 1782

A few days Since, at Passy, in Conversation with Dr Franklin, concerning the Clerkship of our offices, I asked him, what Sum he had allowed to his for a Salary.
He told me that with regard to his Grandson, he had been at a Loss, untill he Saw in the Proceedings of Congress that they had allowed Mr stockton 300£ st. a year, upon which he had allowed to his Grandson that Sum. I told him, that I had been at a Loss, what Sum to allow Mr Thaxter, upon which the Dr Said, he thought he ought to be allowed as much.
Mr Thaxters Age Family, Education, Profession, having been bred to the Law and begun the Practice, his Industry and Fidelity, would suffer by no Comparison that could be made in this Case, and therefore I rely upon it, that the Same allowance will be made to him.
No Clerk or Under secretary what ever, in the service of Congress, has had more Drudgery to do, or has done it with more Patience and Perseverance.
I have paid Mr Thaxter only an 100 a year, but have always Supposed that this dificiency would be made up to him by Congress.
In my Accounts transmitted to Congress from the Hague, I have submitted to them to allow to me the 100£ I have paid, each year for 3 years, ending the 13 of this Month, and have recommended Mr Thaxter to Congress for their favour
I beg leave to propose to you, Sir, further, that Six hundred Pounds should be allowed to Mr Thaxter, in Addition to what I have paid him, for the 3 years that are past, and, if it is necessary to take the further sense of Congress upon it, that you would do me the favour to lay this Letter before them.
young Mr Franklin is now secretary to the Commission for Peace by the Appointment of Mr Franklin, with the Consent of Mr Jay, obtained by Letter to Madrid, with out asking my Consent, or even giving me the least notice. considering the Character in which I came out, and Mr Thaxters Connections with me in it, his Pretentions to this Honourable and Lucrative Appointment, I think would have been better, than those of the present Incumbant, tho the Pretentions of neither are equal to the just ones of Some others, particularly of Mr Jennings of Maryland. But I have made no difficulty, about it, and Shall Say no more of it, than to make use of it as an illustration of the just Claims of Mr Thaxter.
With the greatest Respect &c
